Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15, and 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10, 12-15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinto et al. (US 2016/0321113, hereinafter Pinto).

Regarding claim 1, Pinto discloses
A system comprising:
A compute node configured to create a virtual machine (paragraph [0043]: FIG. 2 illustrates a compute node 202 supporting a plurality of virtual machines VM1 to VMn), wherein the virtual machine is configured to generate data of an application running on the virtual machine (paragraph [0005]: For many applications it is desirable that, in addition to the processing resources available in the compute node, one or more of the virtual machines may make use of hardware accelerators for performing certain function; paragraph [0096]: VMs request use of the accelerator, and the scheduler program prioritizes the VM requests in the queue, executing the most privileged first);
an acceleration resource cluster comprising a plurality of physical accelerators, wherein the physical accelerators form a physical acceleration resource, wherein the physical acceleration resource comprises a first physical acceleration resource (paragraph [0046]: The N dynamically reconfigurable partitions 304 of the circuit 301 implement hardware accelerators ACC #1 to ACC #N respectively; paragraph [0047]: Each of the hardware accelerators ACC #1 to ACC #N communicates with the compute node 202 via a module 306 that will be referred to herein as an FPGA virtualization manager);
a scheduling apparatus (paragraph [0055]: The MCU 402 is a processing device that implements control functions); and
a management node (Fig. 4A hypervisor 212) configured to send to the scheduling apparatus a command for allocating the first physical acceleration resource from the physical acceleration resource to the virtual machine alter the virtual machine is created (paragraph [0056]: The MCU 402 is for example capable of receiving at least some of the following commands from the hypervisor 212; paragraph [0057]: Attach partition: this command assigns a partition to one or more of the virtual machines; paragraph [0059]: Attach accelerator: this command is for example used when time sharing and QoS functionalities are enabled. This command is for example used by the hypervisor to bind a virtual machine to an accelerator),
wherein the scheduling apparatus is configured to transfer the data to the first physical acceleration resource, wherein the first physical acceleration resource is configured to: receive the data from the scheduling apparatus; and process the data to obtain a result (paragraph [0047]: the FPGA virtualization manager 306 is for example capable of communicating directly with memory 310 assigned to one or more of the virtual machines in order to communicate data between the virtual machines and the hardware accelerators, such as input parameters for the computations to be performed by the hardware accelerators, and the results of the computations).
Regarding claim 14 referring to claim 1, Pinto discloses An acceleration method comprising: ... (See the rejection for claim 1).
Regarding claim 20 referring to claim 1, Pinto discloses A computer program product comprising instructions that are stored on a non-transitory computer-readable medium and that, when executed by a processor, cause an acceleration system to: ... (claim 16: A non-transitory computer-readable medium storing computer-executable instructions for providing hardware acceleration for at least one virtual machine of a processing system comprising a compute node (202) having one or more processors (206, 504) and one or more memory devices (208)).

Regarding claim 2, Pinto discloses
wherein the acceleration resource cluster is remote from the virtual machine (paragraph [0047]: Each of the hardware accelerators ACC #1 to ACC #N communicates with the compute node 202 via a module 306 that will be referred to herein as an FPGA virtualization manager ... the FPGA virtualization manager 306 also for example communicates with the hypervisor 212, which in turn communicates with the virtual machines VM1 to VMn).

Regarding claims 3 and 15, Pinto discloses
wherein the physical acceleration resource is further configured to send the result to the virtual machine (paragraph [0047]: the FPGA virtualization manager 306 is for example capable of communicating directly with memory 310 assigned to one or more of the virtual machines in order to communicate data between the virtual machines and the hardware accelerators, such as input parameters for the computations to be performed by the hardware accelerators, and the results of the computations).

Regarding claim 4, Pinto discloses
wherein the first physical acceleration resource is from one or more of the physical accelerators (paragraph [0047]: Each of the hardware accelerators ACC #1 to ACC #N communicates with the compute node 202 via a module 306 that will be referred to herein as an FPGA virtualization manager)

Regarding claims 5 and 21, Pinto discloses
wherein the first physical acceleration resource is from a portion of one of the physical accelerators (paragraph [0049]: In operation, the hardware accelerators provided by the dynamically reconfigurable partitions 304 are each assigned to one or more of the virtual machines in order to provide hardware acceleration resources to these virtual machines).

Regarding claims 7 and 17, Pinto discloses
wherein the scheduling apparatus is further configured to record the first physical acceleration resource (paragraph [0055]: The MCU 402 also for example communicates with the FPGA partition table 404. This table stores a listing of the FPGA partitions 304 of the dynamically reconfigurable portion 302 of the FPGA device 301, and also an indication of the virtual machine or machines to which each partition 304 is assigned; paragraph [0069]: FIG. 4B schematically illustrates the communications link between the FPGA virtualization manager 306 and one of the virtual machines VM1, and illustrates a virtual accelerator interface 308 in more detail. In one embodiment, a separate virtual accelerator interface 308 is provided for each hardware accelerator).

Regarding claims 8, 18, and 22, Pinto discloses
wherein the scheduling apparatus is further configured to release, in response to an instruction, the first physical acceleration resource (paragraph [0050]: if two or more virtual machines wish to access a same hardware accelerated function, and there are no free partitions 304 in the dynamically reconfigurable portion of the FPGA, the virtualization manager 306 is for example configured to implement time-sharing; In other words, the time-shred hardware accelerator will be inherently released from the assigned VM after the given time is elapsed).

Regarding claim 10, Pinto discloses
wherein the scheduling apparatus is deployed in the virtual machine, another virtual machine, or a container (paragraph [0048]: the FPGA virtualization manager 306 could be partially implemented in software executed by the compute node 202).

Regarding claims 12 and 19, Pinto discloses
further comprising additional virtual machines configured to share the acceleration resource cluster (paragraph [0050]: f two or more virtual machines wish to access a same hardware accelerated function, and there are no free partitions 304 in the dynamically reconfigurable portion of the FPGA, the virtualization manager 306 is for example configured to implement time-sharing).

Regarding claim 13, Pinto discloses
wherein the additional virtual machines are further configured to run applications, and wherein the applications (paragraph [0005]: For many applications it is desirable that, in addition to the processing resources available in the compute node, one or more of the virtual machines may make use of hardware accelerators for performing certain function; paragraph [0096]: VMs request use of the accelerator, and the scheduler program prioritizes the VM requests in the queue, executing the most privileged first) are configured to share the acceleration resource cluster (paragraph [0050]: f two or more virtual machines wish to access a same hardware accelerated function, and there are no free partitions 304 in the dynamically reconfigurable portion of the FPGA, the virtualization manager 306 is for example configured to implement time-sharing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2016/0321113, hereinafter Pinto) in view of Rossbach et al. (US 2015/0007182).

Regarding claim 9, Pinto discloses
wherein the physical accelerators are heterogeneous and are graphic processing units (GPUs), field-programmable gate arrays (FPGAs) (paragraph [0046]: The N dynamically reconfigurable partitions 304 of the circuit 301 implement hardware accelerators ACC #1 to ACC #N respectively; paragraph [0047]: Each of the hardware accelerators ACC #1 to ACC #N communicates with the compute node 202 via a module 306 that will be referred to herein as an FPGA virtualization manager), or application-specific integrated circuits (ASICs) ().
Pinto does not explicitly disclose wherein the physical accelerators are heterogeneous and are graphic processing units (GPUs), field-programmable gate arrays (FPGAs), or application-specific integrated circuits (ASICs). Rossbach discloses wherein the physical accelerators are heterogeneous and are graphic processing units (GPUs), field-programmable gate arrays (FPGAs), or application-specific integrated circuits (ASICs) (paragraph [0023]: Embodiments described herein provide techniques and constructs applicable to solve problems encountered in distributed iterative computation on heterogeneous processors and/or accelerators. In various instances, an accelerator can include one or more of a GPU, a field-programmable gate array (FPGA), another class of digital signal processor (DSP), or other hardware logic components that may, in some instances, be driven by the CPU. For example, and without limitation, illustrative types of hardware logic components that can be used include Application-Specific Integrated Circuits (ASICs), Application-Specific Standard Products (ASSPs), System-on-a-chip systems (SOCs), Complex Programmable Logic Devices (CPLDs), etc.; paragraph [0043]: Device(s) 106 can include, but are not limited to, desktop computers, server computers; paragraph [0044]: In some embodiments, as shown regarding device 106(N), memory 110 can store instructions executable by the processing unit(s) 108, which may represent a CPU incorporated in device 106. Memory 110 can also store instructions executable by an external CPU-type processor 114, executable by a GPU 116, and/or executable by an accelerator 118, such as an FPGA type accelerator 118(1), a DSP type accelerator 118(2), or any internal or external accelerator 118(N) ... Alternatively, or in addition, the functionally described herein can be performed, at least in part, by one or more hardware logic components such as accelerators 118. For example, and without limitation, illustrative types of hardware logic components that can be used include Field-programmable Gate Arrays (FPGAs), Program-specific Integrated Circuits (ASICs), Program-specific Standard Products (ASSPs), System-on-a-chip systems (SOCs), Complex Programmable Logic Devices (CPLDs), etc. For example, accelerator 118(N) can represent a hybrid device, such as one from ZYLEX or ALTERA that includes a CPU course embedded in an FPGA fabric). I t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pinto by implementing heterogeneous processors and/or accelerators such as CPU, GPU, FGPA, DSP, etc. in the distributed servers of Rossbach. The motivation would have been to efficiently support data-dependent control flow in a heterogeneous environment (Rossbach paragraph [0009]).

Regarding claim 11, Pinto does not explicitly disclose wherein the physical accelerators are located in distributed servers. Rossbach discloses wherein the physical accelerators are located in distributed servers (paragraph [0023]: Embodiments described herein provide techniques and constructs applicable to solve problems encountered in distributed iterative computation on heterogeneous processors and/or accelerators. In various instances, an accelerator can include one or more of a GPU, a field-programmable gate array (FPGA), another class of digital signal processor (DSP), or other hardware logic components that may, in some instances, be driven by the CPU. For example, and without limitation, illustrative types of hardware logic components that can be used include Application-Specific Integrated Circuits (ASICs), Application-Specific Standard Products (ASSPs), System-on-a-chip systems (SOCs), Complex Programmable Logic Devices (CPLDs), etc.; paragraph [0043]: Device(s) 106 can include, but are not limited to, desktop computers, server computers; paragraph [0044]: In some embodiments, as shown regarding device 106(N), memory 110 can store instructions executable by the processing unit(s) 108, which may represent a CPU incorporated in device 106. Memory 110 can also store instructions executable by an external CPU-type processor 114, executable by a GPU 116, and/or executable by an accelerator 118, such as an FPGA type accelerator 118(1), a DSP type accelerator 118(2), or any internal or external accelerator 118(N) ... Alternatively, or in addition, the functionally described herein can be performed, at least in part, by one or more hardware logic components such as accelerators 118. For example, and without limitation, illustrative types of hardware logic components that can be used include Field-programmable Gate Arrays (FPGAs), Program-specific Integrated Circuits (ASICs), Program-specific Standard Products (ASSPs), System-on-a-chip systems (SOCs), Complex Programmable Logic Devices (CPLDs), etc. For example, accelerator 118(N) can represent a hybrid device, such as one from ZYLEX or ALTERA that includes a CPU course embedded in an FPGA fabric). I t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pinto by implementing heterogeneous processors and/or accelerators such as CPU, GPU, FGPA, DSP, etc. in the distributed servers of Rossbach. The motivation would have been to efficiently support data-dependent control flow in a heterogeneous environment (Rossbach paragraph [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/14/2022